  Case: 4:19-cv-03315-SNLJ Doc. #: 5 Filed: 06/26/20 Page: 1 of 2 PageID #: 30



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KAREN TATUM JONES,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-cv-3315-SNLJ
                                                 )
CARIANNE LARISSA NOGA, et al.,                   )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this case will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       Plaintiff initiated this case on December 20, 2019, and filed a motion for leave to proceed

in for'!1a pauperis. The Court granted the motion and reviewed the complaint pursuant to 28

U.S.C. § 1915(e)(2), and determined that it was subject to dismissal. On April 23, 2020, the

Court entered an order directing plaintiff to file an amended complaint to cure the defects. In the

order, the Court clearly explained why the complaint was subject to dismissal, gave plaintiff

clear instructions about how to prepare the amended complaint, and cautioned her that her failure

to timely comply with the order would result in the dismissal of her case without further notice.

       Plaintiffs response was due to the Court on May 26, 2020. To date, however, she has

neither responded to the Court's order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned her that her case would be dismissed

if she failed to timely comply, and gave her significant additional time to comply. Therefore, this

action will be dismissed without prejudice due to plaintiffs failure to comply with this Court's

April 23, 2020 order and her failure to prosecute her case. See Fed. R. Civ. P. 41(b); see also
   Case: 4:19-cv-03315-SNLJ Doc. #: 5 Filed: 06/26/20 Page: 2 of 2 PageID #: 31



Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an

action for the plaintiffs failure to comply with any court order); Dudley v. Miles, 597 F. App'x

392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice where pro se plaintiff

failed to file an amended complaint despite being cautioned that dismissal could result from

failure to do so).

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

        Dated this   j . f1"'   day of June, 2020.




                                                     STEPHEN N. LIMBAUGH,Jk.
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
